Citation Nr: 0122855	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-22 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating, on an extra-schedular 
basis, for tension headaches, currently evaluated as 50 
percent disabling.  

2.  Entitlement to an increased rating, on an extra-schedular 
basis, for lumbar spinal stenosis, status post laminectomy 
with degenerative disc disease and radiculopathy, currently 
evaluated as 60 percent disabling.  

3.  Entitlement to an effective date earlier than March 6, 
1998, for the award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1990 to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which increased the veteran's service connected lumbar 
spinal stenosis from 40 percent disabling to 60 percent 
disabling and increased the veteran's service- connected 
tension headaches from noncompensable to 50 percent 
disabling.  The veteran appealed each of the assigned 
ratings.  In an April 2001 remand, the Board returned to the 
issues to the RO for consideration of a higher evaluation for 
each disability on an extra-schedular basis.  As the RO 
denied both such issues, those matters have been returned for 
further appellate consideration.  

The appeal also originates from a September 1999 rating 
decision that awarded a total disability rating based on 
individual unemployability due to service-connected 
disability; effective March 6, 1998.  As indicated in the 
prior remand, the Board construed a brief filed by the 
appellant's attorney (purportedly, as an addendum to a VA 
Form 9 previously filed with the  RO) as a notice of 
disagreement with the assigned effective date.  Pursuant to 
the Board's request, the RO issued, in June 2001, a statement 
of the case on that issue, to which the veteran's attorney 
responded with the a second copy of the previously filed 
brief and other documents, explaining the basis for the 
appeal of the effective date issue.  Under these unique 
circumstances, the Board finds that an appeal as to the 
effective date assigned for the award of TDIU has been 
perfected.  



FINDINGS OF FACT

1.  The veteran's tension headaches have been manifested by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability; there is no 
indication that the schedular criteria are inadequate to 
evaluate this disability.  

2.  The veteran's lumbar spinal stenosis, status post 
laminectomy with degenerative disc disease and radiculopathy, 
results in pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy and other neurological 
findings and little intermittent relief; there is no 
indication that the schedular criteria are inadequate to 
evaluate this disability.  

3.  Effective March 6, 1998, the RO increased the ratings 
assigned for service-connected tension headaches and for 
lumbar spine disability; hence, March 6, 1998 is the first 
date on which the veteran had at least one disability rating 
of 40 percent or more, and a total combined service-connected 
disability rating of at least 70 percent.  

4.  March 6, 1998 represents the earliest date upon which the 
probative evidence of record can reasonably be construed as 
indicating the veteran's inability to obtain or retain 
substantially gainful employment as a result of service-
connected disabilities .  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the 
veteran's tension headaches have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8100 (2000).  

2.  The criteria for a rating in excess of 60 percent for the 
veteran's lumbar spinal stenosis status post laminectomy with 
degenerative disc disease and radiculopathy have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321,4.1, 
4.3, 4.7, 4.71a, Diagnostic Code 5293 (2000).  

3.  The criteria for an effective date earlier than March 6, 
1998, for an award of a TDIU, have not been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

In August 1996, the veteran filed a claim for service 
connection for a variety of disabilities.  Attached to his 
claim was a memorandum from his accredited representative 
requesting expedited handling of his claim, due to financial 
difficulties.  The representative indicated that the veteran 
was currently unable to work.  This statement was eventually 
accepted by the RO as an informal claim for a total 
disability rating based on individual unemployability (TDIU).  

A March 1998 report of periodic examination was received from 
the Naval Medical Center in Portsmouth, Virginia.  His 
headaches were characterized as holocephalic, constant, and 
severe, occurring 3-4 times per week, non-responsive to pain 
medications.  The examiner indicated that the veteran 
occasionally experienced blurred vision and photophobia 
associated with his headaches.  Regarding his low back 
disability, he reported constant low back pain, with 
radiation into the lower extremities.  He denied bowel or 
bladder incontinence.  Physical examination revealed no 
neurological impairment, with the exception of some patchy 
areas of decreased sensation in the lower extremities.  The 
examiner found severe social and occupational impairment, and 
noted that the veteran was unable to gain employment or 
retraining secondary to his low back pain and daily 
headaches.  

In October 1998, the veteran filed a claim for increased 
ratings for his service-connected tension headaches and 
lumbar spinal stenosis, status post laminectomy with 
degenerative disc disease and radiculopathy.  

The veteran underwent VA examination in December 1998.  He 
then reported a history of low back pain since service, with 
surgical repair in 1994.  He also gave a history of severe 
tension headaches, occurring 2 to 3 times per week, described 
as incapacitating in nature.  On physical examination, the 
veteran had normal posture and gait, although he walked with 
a cane and favored his left leg.  Range of motion testing of 
the low back revealed flexion to 15 degrees, extension to 0 
degrees, and lateral movement to 5 degrees bilaterally, all 
with pain.  X-rays of the spine revealed severe degenerative 
changes at L5-S1.  Neurologically, the cranial nerves were 
within normal limits, with normal sensory, pain, and touch 
responses.  The doctor also noted that the veteran has been 
unable to work since service separation, due to his 
incapacitating back pain; that he is unable to stay in one 
position for any length of time, due to his low back pain; 
and that he is able to perform some basic tasks of daily 
living, such as performing acts of personal hygiene, but 
cannot perform other tasks, such as cooking, most cleaning, 
or tying his shoes.  

A June 1999 rating decision awarded an increased rating, to 
60 percent, for the veteran's lumbar spinal stenosis, and an 
increased rating, to 50 percent, for his tension headaches.  
Based on the veteran's increased rating awards, the RO, in a 
September 1999 rating decision, awarded the veteran a TDIU, 
effective from March 6, 1998 .


II. Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations (which implement the Act but do not create any 
additional rights) recently were promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).

In this case, the RO has not yet had an opportunity to 
consider the claims on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claims without first remanding 
them to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the September 1999 and June 2001 Statements 
of the Case, the veteran and his representative have been 
advised of the laws and regulations governing the claims, 
and, hence, have been given notice of what is needed to 
substantiate the claim.  Moreover, pertinent medical 
treatment records have been obtained and associated with the 
claims file, and the veteran has been afforded multiple 
comprehensive VA examinations in connection with the claims 
on appeal.  Furthermore, as the veteran has not identified 
any additional relevant evidence that has not been requested 
or obtained, there is no indication that there is any 
outstanding evidence that is necessary for adjudication of 
the issues on appeal.  Hence, adjudication of the issues on 
appeal, without remand to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claims are ready to be considered on the merits.  

A.  Increased Ratings

In its April 2001 decision and remand, the Board ordered the 
RO to consider the veteran's increased ratings claims in 
light of 38 C.F.R. § 3.321(b)(1), and if extraschedular 
ratings were deemed not warranted, to afford the veteran and 
his representative a supplemental statement of the case on 
these issues.  Instead, the RO issued only a statement of the 
case on the issue of a earlier effective date for the award 
of a total disability rating based on individual 
unemployability, and did not list the increased ratings 
claims as among the issues considered therein.  Nonetheless, 
the RO provided the veteran with the pertinent laws and 
regulations, as well as adequate reasons and bases, regarding 
the denial of extraschedular consideration of his increased 
ratings claims.  Therefore, the Board finds substantial 
compliance with its April 2001 remand, and another remand on 
these issues is not warranted at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As previously noted, the veteran has been awarded a 50 
percent disability rating for his tension headaches under 
Diagnostic Code 8100, for migraine headaches, and a 60 
percent disability evaluation for service-connected lumbar 
spine disability, under Diagnostic Code 5293.  Each f these 
award represents the maximum schedular rating for the 
disabilities under consideration.  

Nevertheless, the veteran may be eligible for assignment of a 
higher evaluation for either or both of the disabilities, on 
an extra-schedular basis, under 38 C.F.R. § 3.321(b)(1) 
(2000), if the evidence reflects such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In such a case, the RO is 
required to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment 
of an extra-schedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2000); see Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In the absence of evidence of factors such as those 
identified above, the Board would not be required to remand 
the case for compliance with the procedures set forth in the 
regulation.  Id; see also Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996). 

As regards the veteran's headaches, this disability clearly 
has not required either frequent hospitalization or medical 
treatment.  Moreover, the medical evidence does not establish 
that the headaches, alone, have resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations).  While his headaches have been 
characterized by medical examiners as severe, they do not 
appear to be outside the norm of similarly rated 
disabilities; that is, the medical evidence does not reflect 
that his tension headaches are exceptional or unusual.  
Indeed, the rating criteria for the currently assigned 50 
percent evaluation under Diagnostic Code 8100 for headaches 
clearly contemplates "very frequent, completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability."  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2000).  Admittedly, the veteran's tension headaches make 
employment difficult; however, a high rating, such as the 50 
percent rating currently afforded him, is itself a 
recognition of this fact.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  

Likewise, the veteran's low back disability also has not 
required frequent hospitalization for treatment, and 
interference with employability beyond that contemplated in 
the assigned 60 percent evaluation has not been shown.  While 
the Board is cognizant that a December 1998 examiner noted 
that the veteran was "unable to work since service 
separation due to his severe low back pain," the examiner 
appears to have based this notation, primarily, upon the 
medical history as reported by the veteran, rather than a 
review of medical records generated since service (which do 
not objectively establish the veteran's inability to work 
solely due to low back pain).  The Board notes that as a 
medical opinion can be no better than the facts alleged by 
the veteran, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  Thus, 
the Board finds that the December 1998 examiner's notation 
does not provide probative evidence of entitlement to an 
extra-schedular evaluation for low back disability (or, as 
indicated below, for the assignment of an effective date 
prior March 6, 1998 for the award of a TDIU).  

That notwithstanding, there is no question that the veteran's 
back disability has significantly impacted upon his 
employability.  Indeed, in assigning the 60 percent 
evaluation, the RO acknowledged that the low back resulted in 
a pronounced degree of impairment, with persistent symptoms 
and little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).  As with the veteran's service-
connected headaches, there is no doubt that the veteran's 
service-connected lumbar spine disability, alone, has lumbar 
spinal stenosis has made employment difficult; however, a 
high rating, such as the 60 percent rating currently afforded 
him, is itself a recognition of this fact.  See Van Hoose v. 
Brown, supra.  

For all the foregoing reasons, the Board finds that the 
claims for higher ratings, on an extra-schedular basis, for 
low back disability and service-connected headaches, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each of the veteran's claims, that doctrine is not 
applicable to either claim.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

B.  Earlier Effective Date

A total disability rating may be assigned when a schedular 
rating is less than total if, when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. § 4.16(a) (2000).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App.  524, 529 (1993).  Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2000).  

As regards the question of effective date, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later date.  In the case of disability 
compensation, the effective date of the award for increase is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date of the award is the date of receipt of the 
claim.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400(o) (2000).  

In this case, the RO's award of a total disability rating was 
predicated, at least in part, on the June 1999 grant of 
increased ratings for the veteran's low back disability and 
for tension headaches, effective from March 6, 1998 and March 
11, 1998, respectively.  These awards afforded the veteran at 
least one rating of 40 percent or more, and a total combined 
disability rating of 70 percent or more.  Moreover, in view 
of comments made by the March 1998 examiner (indicating that 
the veteran's prognosis was poor) and December 1998 examiner 
(indicating, on the basis of the veteran's reported history, 
unemployability due to back pain) the RO subsequently 
resolved all reasonable doubt in the veteran's favor and 
awarded a TDIU, effective March 6, 1998.  The Board finds 
that this determination is consistent with both the facts and 
the governing legal authority.

The veteran's representative asserts that the veteran's claim 
for a TDIU preceded the effective date of March 6, 1998.  
This allegation is, in fact, conceded by the RO, which 
listed, in the June 2001 statement of the case, August 8, 
1996 as the date of the veteran's claim for a total rating.  
However, March 6, 1998 was selected as the effective date of 
the award because this date represents the earliest time at 
which the veteran had at least one disability rating of 40 
percent or more, and a total combined disability rating of 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2000).  Prior to 
that date, the veteran did not meet the minimum percentage 
requirements for the award of TDIU under 38 C.F.R. § 4.16(a).  
Additionally, as March 6, 1998 represents the earliest date 
upon which the record reasonably established the veteran's 
inability to obtain or retain substantially gainful 
employment as a result of service-connected disabilities, 
there was not sufficient objective evidence of record upon 
which to warrant RO referral to the Director, Compensation 
and Pension Services, under 38 C.F.R. § 4.16(b) (2000), for 
the assignment of a TDIU on an extra-schedular basis.  

The veteran's representative argues that a November 4, 1996 
VA medical examination supports an earlier finding of 
unemployability due to the veteran's service-connected 
disabilities, pursuant to 38 C.F.R. § 4.12(b).  However, the 
examination report contains only the veteran's statements 
that he has not been able to work since service, and is 
physically unable to work secondary to his service-connected 
disabilities.  The examiner himself did not conclude that the 
veteran's disabilities precluded any and all forms of gainful 
employment.  As a layperson, the veteran cannot offer his own 
assertions as expert medical opinion evidence binding on the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He has otherwise failed to offer probative medical evidence 
that establishing that his service-connected disabilities 
rendered him unemployable prior to March 6, 1998.  

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
noted, "For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such veteran.  . . . The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment."  In the present 
case, the veteran does not make the case for assignment of a 
prior to March 6, 1998, as the medical record prior to this 
date reflects no such degree of disability.  The mere fact 
that the veteran asserted in November 1996 that he had not 
worked since service separation, and did not feel he could 
work, does not establish that he was, in fact, unemployable 
at that time.  

Thus, even conceding the representative's argument that the 
veteran's claim for a TDIU was filed in August 1996, within a 
year of service separation, an earlier effective date for 
TDIU cannot be assigned back to that date, as the veteran's 
unemployability due to service-connected was not factually 
ascertainable at that time, or at any time prior to the March 
1998 effective date of the award of TDIU.    Indeed, as March 
6, 1998 represents the date upon which the percentage 
requirements of 38 C.F.R. § 4.16(a) were met, and the 
earliest date upon which the probative evidence can 
reasonably be construed as indicating the veteran's inability 
to obtain or retain substantially gainful employment as a 
result of service-connected disabilities, there is no legal 
basis for assignment of an effective date for the award of a 
TDIU prior to that date.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  See 38 U.S.C.A 
§ 5107(b) (West Supp. 2001); Gilbert, 1 Vet. App. at 55-57.  


ORDER

An evaluation in excess of 50 percent, on an extra-schedular 
basis, for the veteran's tension headaches is denied.  

An evaluation in excess of 60 percent, on an extra-schedular 
basis, for the veteran's lumbar spinal stenosis, status post 
laminectomy with degenerative disc disease and radiculopathy, 
is denied.  

An effective date earlier than March 6, 1998, for the award 
of a total disability rating based on individual 
unemployability due to service-connected disability, is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

